Allowance
This office action is in response to Applicant’s amendment filed on 5/16/22.
 Reasons for Allowance

Claims 1-20 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Barndt et al. – U.S. Pub. No. 2018/0190362) teaches: an error level of  an aggressor page that causes read disturb errors and an error level of adjacent victim pages are obtained. Further, the error level of the victim page is compared against a predetermined threshold error level to judge if the victim page is facing a high level of bit errors, wherein, if indeed this is the case, then the error level of the aggressor page is compared to the error level of the victim page in order to determine if Read Disturb errors are indeed occurring due to host reads of the aggressor page. Lastly, by viewing both the aggressor and victim error levels, a more clear determination of Read Disturb errors may be obtained, resulting in less unnecessary relocations of pages and blocks within an NVM for mitigating Read Disturb effects.
However, when read as a whole, the prior art does not teach: selecting an aggressor read operation from the current set; storing an identifier of a memory location read by the aggressor read operation; in response to determining a data integrity scan of a victim location of the aggressor read operation will collide with a host operation, delaying the data integrity
scan; and in response to a trigger condition being satisfied, performing the delayed data
integrity scan of the victim location of the aggressor read operation.

      				       Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                EA
	  5/27/22

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112